COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-10-00342-CV


COLUMBIA NORTH HILLS                               APPELLANT
HOSPITAL SUBSIDIARY, L.P.,
D/B/A NORTH HILLS HOSPITAL

                                    V.

BULMARO ALVAREZ,                                   APPELLEES
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF SANDRA ALVAREZ,
DECEASED AND AS NEXT FRIEND
OF SARAY ALVAREZ AND
MARILYN ALVAREZ, MINORS,
AND SANDY ALVAREZ,
INDIVIDUALLY


                                 ----------

        FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                 ----------

           MEMORANDUM OPINION1 ON REHEARING
                                 ----------



    1
     See Tex. R. App. P. 47.4.
      On April 7, 2011, this court issued an opinion affirming in part and

reversing in part the trial court’s order denying Appellant Columbia North Hills

Hospital Subsidiary, L.P.’s motion to dismiss the health care liability claims

asserted against it by Appellees Bulmaro Alvarez, Individually and as

Representative of the Estate of Sandra Alvarez, Deceased and as Next Friend of

Saray Alavarez and Marilyn Alvarez, Minors, and Sandy Alvarez, Individually.

We withdraw our opinion and judgment dated April 7, 2011, and substitute the

following.

      After due consideration, we deny North Hills Hospital’s motion for

rehearing and motion for en banc reconsideration. We grant Appellees’ motion

for rehearing to the extent that we modify our opinion to permit the trial court on

remand to determine whether to grant a thirty-day extension to Appellees to cure

the deficiencies in the expert report regarding Appellees’ pleaded direct liability

claims.

                                 I. INTRODUCTION

      Appellant Columbia North Hills Hospital Subsidiary, L.P., d/b/a North Hills

Hospital appeals from the trial court’s order denying its motion to dismiss the

health care liability claims asserted against it by Appellees Bulmaro Alvarez,

Individually and as Representative of the Estate of Sandra Alvarez, Deceased

and as Next Friend of Saray Alavarez and Marilyn Alvarez, Minors, and Sandy

Alvarez, Individually.   In three issues, North Hills Hospital complains that

although Appellees timely served and timely amended the expert report of

                                    2
Samuel A. Tyuluman, M.D., the trial court nonetheless abused its discretion by

refusing to dismiss the claims against North Hills Hospital because Dr. Tyuluman

was not qualified to offer the opinions he did; because Dr. Tyuluman’s report fails

to set forth a standard of care, breach, or causation relating to North Hills

Hospital; and generally because the trial court did not dismiss Appellees’ claims.

Because the record before us reflects no abuse of discretion by the trial court

concerning Appellees’ vicarious liability claims against North Hills Hospital, we

will affirm the portion of the trial court’s order refusing to dismiss those claims.

But because Dr. Tyuluman’s report does not demonstrate that he is qualified to

offer an opinion concerning the direct liability causes of action that Appellees

pleaded against North Hills Hospital, we will reverse the portion of the trial court’s

order denying North Hills Hospital’s motion to dismiss those claims.

                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Forty-five-year-old Sandy Alvarez died at North Hills Hospital after a

vaginal hysterectomy was performed on her. Following the surgery, Mrs. Alvarez

was transferred to the recovery room where she experienced difficulties. She

was eventually diagnosed as suffering from hemorrhagic shock and returned to

the operating room for surgical repair of the source of her internal bleeding. Mrs.

Alvarez died approximately five hours after her second surgery. Mrs. Alvarez’s

autopsy report indicates that she died as a result of ―(1) complications of acute

hemorrhagic shock due to post-operative bleed and (2) morbid obesity with

hepatomegaly, severe fatty metamorphosis and early fibrosis.‖

                                      3
       Appellees filed suit against North Hills Hospital alleging both vicarious

liability and direct liability theories of recovery. Appellees alleged that North Hills

Hospital was vicariously liable for its nurses’ negligence and alleged various acts

and omissions by the North Hills Hospital nursing staff, including the failure to

invoke the chain of command. Appellees alleged that North Hills Hospital was

directly liable for failing to adequately train its nurses, failing to enforce its policies

and procedures, and failing to adequately supervise its nurses. Appellees timely

served on North Hills Hospital the report and curriculum vitae of Dr. Tyuluman.

North Hills Hospital filed a motion to dismiss alleging that Dr. Tyuluman was not

qualified to testify on the standard of care applicable to a hospital and alleging

various deficiencies in Dr. Tyuluman’s report. After a hearing, the trial court ruled

that

       the expert reports submitted by Plaintiffs constitute a good faith effort
       and meet the requirements of Chapter 74 of the Civil Practice &
       Remedies Code, with the exception that Plaintiffs are required to
       submit an amended report breaking out specifically by name each
       defendant and/or group of defendants and the specific elements
       relating to the standard of care, breach of the standard of care, and
       causation for each defendant.

The trial court gave Appellees thirty days to file the amended report; Appellees

timely served an amended report of Dr. Tyuluman.2 North Hills Hospital then

filed a second motion to dismiss again alleging that Dr. Tyuluman was not

qualified and alleging the same deficiencies in his report. After a hearing, the

       2
          All subsequent references to Dr. Tyuluman’s report are to his amended
report.


                                        4
trial court denied North Hills Hospital’s second motion to dismiss, and North Hills

Hospital perfected this appeal.

                              III. STANDARD OF REVIEW

      We review a trial court’s denial of a motion to dismiss for an abuse of

discretion.   Jernigan v. Langley, 195 S.W.3d 91, 93 (Tex. 2006); Maris v.

Hendricks, 262 S.W.3d 379, 383 (Tex. App.—Fort Worth 2008, pet. denied); Ctr.

for Neurological Disorders, P.A. v. George, 261 S.W.3d 285, 290–91 (Tex.

App.—Fort Worth 2008, pet. denied). To determine whether a trial court abused

its discretion, we must decide whether the trial court acted without reference to

any guiding rules or principles; in other words, we must decide whether the act

was arbitrary or unreasonable.       Downer v. Aquamarine Operators, Inc., 701
S.W.2d 238, 241–42 (Tex. 1985), cert. denied, 476 U.S. 1159 (1986). Merely

because a trial court may decide a matter within its discretion in a different

manner than an appellate court would in a similar circumstance does not

demonstrate that an abuse of discretion has occurred. Id. But a trial court has

no discretion in determining what the law is or in applying the law to the facts,

and thus ―a clear failure by the trial court to analyze or apply the law correctly will

constitute an abuse of discretion.‖ Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992) (orig. proceeding); Ehrlich v. Miles, 144 S.W.3d 620, 624 (Tex. App.—Fort

Worth 2004, pet. denied).




                                      5
                 IV. STATUTORY STANDARDS FOR EXPERT REPORTS

      Chapter 74 requires a health care liability claimant to serve defendants

with an expert report and curriculum vitae within 120 days of filing the claim. See

Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a) (Vernon 2011). The purpose of

the expert report requirement is to inform the defendant of the specific conduct

the plaintiff has called into question and to provide a basis for the trial court to

conclude that the claims have merit. Bowie Mem’l Hosp. v. Wright, 79 S.W.3d
48, 52 (Tex. 2002) (citing Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46
S.W.3d 873, 878 (Tex. 2001)).         An expert report ―need not marshal all the

plaintiff’s proof.‖ Palacios, 46 S.W.3d at 878 (construing former Texas Revised

Civil Statute article 4590i, section 13.01).     Additionally, the information in the

report ―does not have to meet the same requirements as the evidence offered in

a summary-judgment proceeding or at trial.‖ Id. at 879.

      If the defendant files a motion challenging the adequacy of the expert

report, the court shall grant the motion ―only if it appears to the court, after

hearing, that the report does not represent an objective good faith effort to

comply with the definition of an expert report.‖ Tex. Civ. Prac. & Rem. Code Ann.

§ 74.351(l). The trial court may grant the claimant one thirty-day extension to

cure a deficiency in the initial expert report. Id. § 74.351(c).




                                      6
               V. CHALLENGES TO DR. TYULUMAN’S QUALIFICATIONS

  A. Dr. Tyuluman is Qualified Concerning North Hills Hospital’s Nurses’
                                Conduct

      Dr. Tyuluman’s report demonstrates that he practices health care in a field

of practice that involves the same type of care or treatment as that delivered by

the nurses at North Hills Hospital. It states, in pertinent part,

         I practice obstetrics and gynecology in Dallas, Texas and have
      been since 1986. I am a Clinical Professor of Obstetrics and
      Gynecology, University of Texas Southwestern Medical School,
      Parkland Memorial Hospital. I maintain board certification with the
      American Board Obstetrics and Gynecology. I am a Fellow of the
      American College of Obstetrics and Gynecology and the American
      College of Surgeons. . . . I was the Chairman of the Texas Health
      Resources, Presbyterian Hospital Dallas, Quality Improvement
      Committee from 1998 until 2002. I served as an elected member of
      the Clinical Case Reviews Committee (Advisory Committee) of
      Margot Perot Hospital of Texas Health Resources.

Dr. Tyuluman’s report demonstrates that he has knowledge of the accepted

standards of health care providers for the condition at issue and by training or

experience is qualified to offer an expert opinion regarding those accepted

standards. The report states, in pertinent part,

             Over the past 22 years, I have cared for patients just like Mrs.
      Alvarez hundreds of times. I am familiar with the standard of care
      for such patients based both on my personal experience and my
      decades in the profession. As a function of my practice in obstetrics
      and gynecology, as well as the administrative positions noted above,
      I am familiar with not only standards of care as they apply to
      gynecologists, but also as they apply to other physicians caring for
      patients in the post operative period following a vaginal
      hysterectomy with a suspicion of post operative hemorrhage. The
      standard of care is to return the patient in a situation such as this
      case back to surgery to fix the bleed. This standard applies across
      lines of specialty. . . . Further, I am familiar with the standards of

                                      7
      care as they apply to nurses and to the administration of the
      department of gynecology from both a physician’s point of view and
      an administrator’s. I work with consulting physicians as well as
      recovery room and postoperative nurses and am familiar with their
      training and standards as they apply to them. I am qualified to
      review this case from all of these perspectives. For further details,
      please see a copy of my CV, which is attached.

      In part of its first issue, North Hills Hospital claims that the trial court

abused its discretion by determining that Dr. Tyuluman was qualified to render

opinions concerning post-operative nursing care or nurses invoking the chain of

command in a hospital setting. North Hills Hospital argues that because Dr.

Tyuluman is not a nurse, he is not qualified to opine on the nursing standard of

care. When a physician states that he is familiar with the standard of care for

both nurses and physicians and for the prevention and treatment of the illness,

injury, or condition involved in the claim, the physician is qualified on the issue of

whether the health care provider departed from the accepted standards of care

for health care providers. See Baylor Med. Ctr. at Waxachachie v. Wallace, 278
S.W.3d 552, 558 (Tex. App.––Dallas 2009, no pet.) (holding doctor expert’s

statement that he had worked with nurses, nurse practitioners, physician’s

assistants, and physicians, including emergency room physicians, and was

familiar with the standards of care that applied to such health care providers in

similar situations, was sufficient to show expert was qualified to render opinion as

to each type of health care provider); San Jacinto Methodist Hosp. v. Bennett,

256 S.W.3d 806, 814 (Tex. App.––Houston [14th Dist.] 2008, no pet.) (holding

doctor expert qualified to render opinion on nursing standard of care in field in

                                      8
which doctor practiced); see also Jorgensen v. Tex. MedClinic, 327 S.W.3d 285,

288–89 (Tex. App.––San Antonio 2010, no pet.) (holding doctor expert qualified

to render opinion as to standard of care for all health care providers concerning

proper protocol for administration of flu vaccine because standard of care did not

vary among health care providers).

      As quoted above, after setting forth his credentials and board certification

in obstetrics and gynecology, Dr. Tyuluman’s report indicates that he is familiar

with the standard of care for treating patients like Mrs. Alvarez, that he has cared

for hundreds of patients like her during the past twenty-two years, and that he is

familiar with the standards of care for recovery room and post-operative nurses

caring for patients like Mrs. Alvarez through his experience working with those

nurses. Looking to the four corners of Dr. Tyuluman’s report, we hold that it

establishes that he is qualified to testify concerning North Hills Hospital’s nurses’

conduct in the care of Mrs. Alvarez. See Tex. Civ. Prac. & Rem. Code Ann. §

74.402(b)(1), (2), (3) (Vernon 2011) (setting forth qualifications required for

experts providing statutory report); see also, e.g., Wallace, 278 S.W.3d at 558.

We hold that the trial court did not abuse its discretion by determining that Dr.

Tyuluman was qualified to offer expert medical opinions concerning Appellees’

vicarious liability claims against North Hills Hospital for the alleged negligence of

its nurses, including negligence in failing to invoke the chain of command. We

overrule the portion of North Hills Hospital’s first issue contending that the trial

court abused its discretion by determining that Dr. Tyuluman was qualified to

                                     9
opine on the recovery room nursing standard of care applicable to a patient like

Mrs. Alvarez.

 B. Dr. Tyuluman is Not Qualified Concerning North Hills Hospital’s Direct
                                 Liability

      In the balance of its first issue, North Hills Hospital contends that the trial

court abused its discretion by determining that Dr. Tyuluman was qualified to

render opinions concerning North Hills Hospital’s direct liability.       Appellees

pleaded that North Hills Hospital was directly liable for failing to adequately train

its nurses, failing to enforce its policies and procedures, and failing to adequately

supervise its nurses. Looking only to the four corners of Dr. Tyuluman’s report,

we hold that it does not establish that he has any familiarity, training, or

experience that would allow him to opine as to the standard of care for a hospital

in formulating training programs, formulating or enforcing its policies and

procedures, or supervising its nurses. See Hendrick Med. Ctr. v. Conger, 298
S.W.3d 784, 788 (Tex. App––Eastland 2009, no pet.). As set forth above, Dr.

Tyuluman is qualified to opine on the standard of care applicable to recovery

room nurses caring for a patient like Mrs. Alvarez; but the standard of care

applicable to a hospital in training its nurses, in enforcing its policies and

procedures, and in supervising its nurses is an entirely separate standard. See

generally Denton Reg’l Med. Ctr. v. LaCroix, 947 S.W.2d 941, 950–51 (Tex.

App.––Fort Worth 1997, writ denied) (discussing theories of direct hospital

liability and applicable standard of care). Although Dr. Tyuluman’s report states



                                     10
that he has served as chairman of a hospital quality improvement committee and

a member of a clinical case review committee, nowhere in the report does he

state that as a result of this or other experience he is familiar with the standard of

care for a reasonable, prudent hospital in training its nurses, in enforcing its

policies and procedures, and in supervising its nurses.        The report does not

indicate that, as a result of his committee service, Dr. Tyuluman gained

experience in formulating, implementing, or monitoring either hospital nurses’

training or enforcement of hospital policies and procedures or hospital nurses’

supervision. In short, looking only to the four corners of Dr. Tyuluman’s report,

we hold that it does not establish that he is qualified to opine on these hospital

standards of care.    We sustain the portion of North Hills Hospital’s first issue

contending that the trial court abused its discretion by determining that Dr.

Tyuluman was qualified to opine on the standard of care applicable to a hospital

in training its nurses, in enforcing its policies and procedures, and in supervising

its nurses.

      In a subargument included in its second issue, North Hills Hospital

contends that Dr. Tyuluman’s report does not provide a fair summary of how

North Hills Hospital breached the standard of care applicable to a hospital.

Looking to the four corners of Dr. Tyuluman’s report, we hold that it does not set

forth what the standard of care is for North Hills Hospital with respect to adequate

training of its nurses, enforcement of its policies and procedures, or supervision

of its nurses. Accord Reed v. Granbury Hosp. Corp., 117 S.W.3d 404, 409 (Tex.

                                      11
App.––Fort Worth 2003, no pet.). That is, Dr. Tyuluman’s report does not state

anywhere what the standard of care is for a reasonable, prudent hospital in

training its nurses, in enforcing its policies and procedures, and in supervising its

nurses.3   Accordingly, even if the four corners of Dr. Tyuluman’s report had

established that he was qualified to opine on these standards of care applicable

to a hospital, because his report does not set forth these standards of care, we

alternatively hold that any determination by the trial court that Dr. Tyuluman’s

report adequately set forth these standards of care constituted an abuse of

discretion.4

           VI. CHALLENGES TO ELEMENTS OF STATUTORY EXPERT REPORT

      In its second issue, North Hills Hospital challenges the adequacy of Dr.

Tyuluman’s report as to specific statutory elements. In its third issue, North Hills

      3
        Dr. Tyuluman’s report does state that ―[t]he standard of care required the
hospital to have adequately trained and qualified PACU and ICU nurses‖ and that
―[t]he standard also required that the hospital have and enforce proper chain of
command policies.‖ But these statements are very broad, general, and
conclusory; they fall short of stating any standard of care as to what specific
training or policies were required. See Bowie Mem’l Hosp., 79 S.W.3d at 53 (―A
conclusory report does not meet the Act’s requirements, because it does not
satisfy the Palacios test.‖).
      4
       Because we have held that Dr. Tyuluman’s report does not establish that
he was qualified to opine on the hospital’s standard of care on the direct liability
claims pleaded by Appellees and because we have alternatively held that, in any
event, Dr. Tyuluman’s report does not adequately state the standard of care
applicable to a hospital concerning Appellees’ pleaded theories of direct liability,
we need not address North Hills Hospital’s contention that Dr. Tyuluman’s report
does not adequately set forth causation concerning Appellees’ direct liability
theories of recovery. See Tex. R. App. P. 47.1 (requiring appellate court to
address in opinion only issues necessary to disposition of appeal).


                                     12
Hospital simply argues that the trial court generally abused its discretion by

failing to dismiss Appellees’ health care liability claim with prejudice. North Hills

Hospital argues its third issue together with its second issue in its brief. North

Hills Hospital’s third issue therefore presents only the same arguments and

grounds for reversal as presented in its second issue. We accordingly address

issues two and three together.

                  A. Nurses’ Breach of the Standard of Care

     In part of its second and third issues, North Hills Hospital contends that Dr.

Tyuluman’s report does not provide a fair summary of how the nurses breached

the applicable standard of post-operative nursing care.

     Dr. Tyuluman’s report states, in pertinent part concerning the nurses’

breach of the standard of care,

             The standard of care for North Hill[s] Hospital and its nursing
      staff caring for a patient like Mrs. Alvarez in the PACU and CCU is to
      recognize the emergent and critical post-operative bleed and to fully
      invoke the chain of command to make sure she was returned to
      surgery by Dr. Allen or some other surgeon in a timely fashion.
      Additionally, North Hill[s] Hospital nurses were required, according to
      the applicable standard of care, to properly evaluate operative blood
      loss. The nursing staff of North Hill[s] Hospital was negligent when
      they grossly underestimated operative blood loss, not accounting for
      approximately 4800 cc’s. The nursing staff of North Hill[s] Hospital
      was also negligent in their post-operative management of Mrs.
      Alvarez, watching her decline throughout the day without effectively
      utilizing the chain of command [] to make sure that Dr. Allen or some
      other surgeon returned Mrs. Alvarez to surgery. The standard of
      care for the nursing staff requires that they both recognize and
      effectively communicate the emergency nature of the situation and
      then, should Dr. Allen not move quickly to surgery, go up the chain
      of command. By 1900, the Assistant CNO and Nurse Manager were



                                     13
      at the bedside. The standard of care required that the nursing staff
      insist on their involvement much earlier.

      As set forth above, Dr. Tyuluman’s report specifically identifies how North

Hills Hospital’s recovery room nurses breached the standard of care: they did

not recognize the emergent and critical post-operative bleed; they watched Mrs.

Alvarez decline throughout the day; they did not properly evaluate Mrs. Alvarez’s

blood loss; they failed to account for 4800 cc’s of lost blood; and they failed to

invoke the chain of command to get the Assistant CNO and Nurse Manager to

come to Mrs. Alvarez’s bedside much sooner.

      Looking to the four corners of Dr. Tyuluman’s report, we hold that the trial

court did not abuse its discretion by determining that the report adequately sets

forth how the recovery room, post-operative nurses breached the standards of

care set forth in the report. We overrule the portion of North Hills Hospital’s

second and third issues contending otherwise.

                B. Causation Element of Nurses’ Negligence

     In the balance of its second and third issues, North Hills Hospital argues

that Dr. Tyuluman’s report fails to adequately set forth how the nurses’

negligence proximately caused Mrs. Alvarez’s death.        Dr. Tyuluman’s report

provides,

             The failure of all defendants to provide surgery to control the
      hemorrhage, continuing to administer pressor agents when
      contraindicated, failure to properly monitor intraoperative blood loss,
      and failure to recognize the compromised status of the patient during
      this process are proximate cause of the death of [Mrs.] Alvarez. Had
      prompt surgery been performed, it is more likely than not that the

                                    14
      injury would have been easily found and corrected, preventing
      further blood loss. I have performed such surgeries to locate and
      repair injury following vaginal hysterectomy and know from my
      experience the effectiveness of such procedures. Had ordinary care
      been provided during the operative and post operative period, in all
      medical probability, Mrs. Alvarez would be alive today.

      Looking to the four corners of Dr. Tyuluman’s report, we hold that the trial

court did not abuse its discretion by determining that the report adequately sets

forth how the nurses’ negligence proximately caused Mrs. Alvarez’s death. See

Bowie Mem’l Hosp., 79 S.W.3d at 52. The fact that a trier of fact may ultimately

reject Dr. Tyuluman’s opinion regarding the nurses’ causation––i.e., that the

nurses failed to properly monitor Mrs. Alvarez’s blood loss, failed to recognize

her compromised status, and failed to invoke the chain of command, proximately

causing Mrs. Alvarez’s death––does not render the report insufficient.           See

Hayes v. Carroll, 314 S.W.3d 494, 507 (Tex. App.––Austin 2010, no pet.). The

report sufficiently informs North Hills Hospital of the specific conduct of its nurses

that Appellees are questioning and provides a basis for the trial court to

determine that Appellees’ claims have merit. This is all that is required of an

expert report.   See Leland v. Brandal, 257 S.W.3d 204, 206–07 (Tex. 2008)

(explaining that expert report is meant to serve two purposes: (1) to inform the

defendant of the specific conduct the claimant is questioning and (2) to provide a

basis for the trial court to conclude the claims have merit).

      We overrule the remainder of North Hills Hospital’s second and third

issues contending otherwise.



                                      15
                                VII. CONCLUSION

      Having sustained the portion of North Hills Hospital’s first issue claiming

that the four corners of Dr. Tyuluman’s report does not establish that he was

qualified to opine on the standard of care applicable to a hospital in training its

nurses, in enforcing its policies and procedures, and in supervising its nurses, we

reverse the trial court’s September 13, 2010 order to the extent that it failed to

dismiss Appellees’ direct liability claims against North Hills Hospital for allegedly

failing to adequately train its nurses, failing to enforce its policies and procedures,

and failing to adequately supervise its nurses. Because Appellees did not have

an opportunity to amend this defect in Dr. Tyuluman’s report––the trial court

specifically directed the deficiency to be addressed during the thirty-day

extension that it granted––and because the trial court has not had an opportunity

to consider whether Appellees should be granted an extension of time to cure the

deficiency found by this court to exist in Dr. Tyuluman’s report concerning

Appellees’ pleaded direct liability claims, we remand those claims to the trial

court for a determination of whether to dismiss them or to grant a thirty-day

extension of time for Appellees to cure the deficiencies found by this court in Dr.

Tyuluman’s report regarding Appellees’ pleaded direct liability claims. See TTHR

Ltd. P’ship v. Moreno, No. 02–10–00334–CV, 2011 WL 2651813, at *12–14 (Tex.

App.—Fort Worth July 7, 2011, no pet. h.) (mem. op. on reh’g); Estorque v.

Schafer, 302 S.W.3d 19, 25 (Tex. App.––Fort Worth 2009, no pet.).




                                      16
          Having overruled the balance of North Hills Hospital’s first issue and its

second and third issues and having held that the trial court did not abuse its

discretion by determining that Dr. Tyuluman was qualified to opine on the

standard of care applicable to North Hills Hospital’s recovery room nurses or by

determining that Dr. Tyuluman’s report adequately sets forth the nurses’ breach

of the standard of care and how that breach proximately caused Mrs. Alvarez’s

death, we affirm the trial court’s September 13, 2010 order to the extent that it

denied North Hills Hospital’s motion to dismiss Appellees’ vicarious liability

claims.5




                                                      SUE WALKER
                                                      JUSTICE


PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DELIVERED: July 28, 2011




          5
          This court’s November 30, 2010 order staying discovery in the trial court is
lifted.


                                       17